RESOLUCIÓN
El 27 de agosto de 1997, la Fundación Facultad de De-recho Eugenio María De Hostos (en adelante F.F.D.E.M.H.) presentó ante este Tribunal una moción mediante la cual expresaba su parecer con respecto a nuestras Resoluciones de 13 de agosto y 22 de agosto de 1997, sobre el tema de *874epígrafe. Además, presentaron en la moción referida dos (2) solicitudes, las cuales pasamos de inmediato a resolver, sin expresar criterio alguno en este momento sobre la parte expositiva de dicha moción.
Respecto a la solicitud de que aclaremos nuestras Reso-luciones de 13 y 22 de agosto, no ha lugar. No tenemos nada que aclarar. Respecto a la solicitud de que se dé por cumplida nuestra encomienda a la F.F.D.E.M.H. de notifi-car a todos sus estudiantes actuales y futuros nuestra Re-solución de 13 de agosto de 1997, no ha lugar.
Se instruye a la F.F.D.E.M.H. que para cumplir a caba-lidad la encomienda referida, y hasta que este Tribunal disponga otra cosa, deberá notificar con una copia de nues-tra Resolución de 13 de agosto de 1997: (1) a cada uno de sus estudiantes actuales; (2) a cualquiera que esté en vías de ser admitido a dicha institución, y (3) a cualquier can-didato que solicite la admisión a partir de la fecha en que esta Resolución se le notifique.
El Decano de la Escuela de Derecho Eugenio María De Hostos deberá certificar a este Tribunal, bajo juramento, el cumplimiento con lo que aquí se dispone, dentro de un tér-mino de veinte (20) días, con respecto a los estudiantes o candidatos a estudiantes que les sea actualmente aplicable lo aquí dispuesto, y al finalizar cada semestre académico, con respecto a estudiantes futuros o candidatos a estudi-antes.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Negrón García y Rebollo López, y la Juez Asociada Señora Naveira de Ro-dón no intervinieron.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo